The record having been perfected, the appeal is reinstated and the case considered on its merits.
R. W. Lindsey owned some pipe which he had used on his oil lease. An employee who had the possession and control of said pipe testified, in substance, as follows: On the night of the 16th of September, 1934, appellant and C. H. Stradley came to the oil lease and proceeded to load about sixty-four joints of the pipe on a truck. The witness made them desist and required them to haul the pipe to the oil rig.
An accomplice witness testified that, prior to the taking of the pipe, appellant had asked him if he wanted to join him in the enterprise. Appellant stated to him further that if they were apprehended he would assume the entire responsibility. He testified further that appellant told him that he thought they could sell the pipe for about fifty dollars. It was uncontroverted that the value of the stolen property was more than fifty dollars, and that appellant did not have the consent of the owner or of the party in charge of said property to remove it.
Appellant admitted going to the oil lease and taking possession *Page 635 
of the pipe, but declared that he thought said pipe had been abandoned.
We have not undertaken to set out the testimony in detail. The opinion is expressed that the evidence is sufficient to support the conviction.
There were no exceptions to the charge of the court and no bills of exceptions are brought forward.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.